Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 12 December 1814
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy December 12th 1814

How have your Lungs borne this severe cold weather? mine have hitherto sustaind it better than the last winter, but we have advanced only a little way yet.
The Barn is compleated and the accounts all payed, the amount 920 Dollars. 4ct.  there is some timber & stuff amounting to about 15 dollars included in the amount which is thought best to leave for repairs to the old Barn
Mr Foster had some considerable trouble in the buisness for  I am willing and desirious of compensating him if I can get him to Say what he ought to have and I know you would be equally so. Mr Nathan Adams whom I employd as our Agent to make the purchases and Superintend the building and to pay the accounts, charged 15 Dollars for his trouble and time, which I think was as little as we could look for, much less I own than I expected. but I had known the man and found him before in the settlement of his Brother in Law Mitichels estate, a very honest Man.
Mrs Greenleaf desird me to write you and ask you to Send to Mr Fosters by the Stage, a coat belonging to one of the Cranchs, which was left at your house
alas, the last compatriot is gone the last associate of the presidents who Signd the declaration of Independence with him, a Friend who was neither warped nor Shaken by change of Times or fortune. Faction may wave & party spirit slander, but an honester man he has not left behind, nor a more sincere disinterested Friend of his Country, he is taken away from the evil to come, not so his distresst Family, who I fear have poverty added to the loss of the kindest of Husbands and tenderest of Fathers.
Like the Leaves of Autum, our Friends fall around us—and shall they fall in vain? let it be a loud call for the surviving to apply their hearts to wisdom
how is your good husband this winter? and my dear Neice why will she not use her pen oftener?
adieu my dear Sister let me hear / from you / yours affectionately
Abigail Adams